Citation Nr: 1420876	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  04-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Esquire


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from August 1952 to August 1956.  He died in August 2002.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).  In March 2005, the Board remanded the case for further development.  Subsequently, in a decision of April 2007, the Board denied the claim of entitlement to service connection for the cause of the Veteran's death on the basis that there was no competent evidence showing that the causes of his death, cardiovascular disease and pulmonary fibrosis, were related to service.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2008 Order, the Court vacated the April 2007 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

Thereafter, the case was returned to the Board in April 2009, at which time the Board remanded the matter in order to accomplish the development directed in the Joint Motion.  Finding that the record required further clarification yet, in April 2011 the Board sought an expert medical opinion pursuant to VHA Directive 2010-044 dated September 29, 2010.  That development having been completed, the case returned to the Board in October 2011, at which time the claim was again denied. 

The appellant also appealed the October 2011 Board decision to the Court.  Subsequently, the Office of General Counsel  for the Department of Veterans Affairs and the Veteran's representative (hereinafter "the parties") filed a Joint Motion to Vacate and Remand (JMR), which was granted by the Court in an Order issued in November 2012.  Further discussion of the reasons for JMR will take place in the Remand below.

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) files associated with the Veteran.  A May 2014 review of those files does not reveal any documents in addition to those in the paper claims file that are pertinent to the present appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection for the cause of the Veteran's death.  Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c),(d) (2013). 

A brief summary of the facts reveals that the Veteran died in August 2002 at the age of 73; the certificate of death lists the immediate cause of his death as cardiac failure, ASHF-CHF (arteriosclerotic heart disease-congestive heart failure); due to or as a consequence of respiratory failure; due to or as a consequence of pulmonary fibrosis.  At the time of his death, the Veteran was not service-connected for any disability.  The appellant's primary contention is that the Veteran's asbestos exposure during service had a significant role in causing his death.

In May 2010 a VA examination of the record was conducted.  The examiner opined, "his [the Veteran's] respiratory illness and death were not caused by or a result of his asbestos exposure during his military service."  The examiner essentially founded his conclusion on the fact that the Veteran did not have asbestosis, and that the diagnosis of idiopathic pulmonary fibrosis was correct.  He noted that the "radiographic pattern of asbestosis is sufficiently characteristic," as is that of idiopathic pulmonary fibrosis.  He further noted that the Veteran had been evaluated by the Mayo Clinic, and as such, the diagnosis of idiopathic pulmonary fibrosis "seems certain."  He pointed out that an "infectious agent" in the Veteran's lung had not been established during his final hospitalization and that the Veteran may have suffered an acute exacerbation of his idiopathic pulmonary fibrosis at the time of his death.  The examiner acknowledged that the latency period of asbestosis is congruent with the Veteran's military history, but found that the duration and intensity of his asbestos exposure was unknown, as this information was not available based on a review of the Veteran's records.

Also on file at the time of the October 2011 Board decision was a private medical opinion of the Veteran's treating physician, James C. Farris, M.D., FACP.  Regarding the Veteran, Dr. Farris opined, "he had progressive shortness of breath and coughing and with his history of asbestos exposure when in the Air Force, I feel it is likely as not that asbestosis was a contributing factor in his death."  In the report, Dr. Farris also discussed the Veteran's numerous health problems, including coronary disease, interstitial pulmonary fibrosis, shortness of breath, an unproductive cough, hypertension, traction bronchiectasis, status-post coronary artery bypass grafting, status-post pacemaker placement, and congestive heart failure with heart block.  In the October 2011 decision, the Board observed that while the report implied that the Veteran did suffer from asbestosis prior to his death; the rationale for this finding was unclear.  

In light of the aforementioned conflicting evidence, in April 2011 the Board sought an additional VA medical opinion.  For purposes of the appeal, the Board conceded the Veteran's in-service exposure to asbestos, relying on research obtained from the National Museum of the United States Air Force.  In May 2011 the requested medical opinion was received.  A VA pulmonary specialist opined, "it is less likely than not that the Veteran suffered from asbestosis before his death.  The claimed asbestos exposure did not materially contribute to the cause of the Veteran's death.  I agree with the opinion of [the May 2010 examiner], the Veteran's respiratory illness and death were not caused by or as a result of his asbestos exposure during the military service."  In support for her opinion, the physician indicated that the Veteran's diagnosis of idiopathic pulmonary fibrosis was correct, and that he did not suffer from asbestosis.  She rested this conclusion based on the UIP pattern on the Veteran's CT scan, the fact that he had the associated risk factors of being of the male gender, being sixty nine years of age at the time of diagnosis, a history of forty pack a year smoking, the presence of a comorbid condition, gastroesophageal reflux disease, and likely exposure to pine dust from his post-service years working as a carpenter. 

In denying the claim in October 2011, the Board relied on the May 2010 and May 2011 VA medical opinions, finding them to be more probative then the July 2009 private medical opinion to the effect that asbestosis was as likely as not a contributing factor in the Veteran's death.  

In the JMR, it was noted that since February (actually March) 2009, the file had contained a statement provided by T. S., who claimed to be familiar with the Veteran's in-service work maintaining and repairing B-36 aircraft.  Included in the statement provided by T.S. was information to the effect that, "[W]e maintained and changed the brakes," which were "strictly asbestos" with asbestos lining "all around" them, and that "there was asbestos dust all around us that we breathed into our lungs." 

The JMR noted that in the October 2011 decision itself, the Board acknowledged the statement of T.S. as relevant to the matter of the Veteran's in-service asbestos exposure.  The JMR then pointed out that the Board did not address whether the May 2010 and May 2011 VA medical opinions adequately took into account the information provided in T.S.'s statement, given that the May 2010 examiner claimed that the duration and intensity of in-service exposure was not reflected in his records review, and that the May 2011 "examiner" noted the absence of intense asbestos exposure.  In essence, there was a suggestion that these opinions were inadequate as the Veteran's prior medical history had not been fully considered, and thus the decisions were not fully informed.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

Ultimately, the October 2011 Board decision was vacated, as the parties to the JMR agreed that the Board's failure to address whether the May 2010 and May 2011 VA opinions adequately accounted for the information contained in T.S.'s statement, amounted to a failure to provide adequate reasons and bases supporting the decision.   

In order to address the concerns identified in the JMR, and to ensure that the Board has a complete record upon which to adjudicate the claim, the Board will request addendum opinions from the VA physicians who provided the May 2010 and May 2011 opinions, to specifically reflect consideration of the information provided in the statement of T.S., relating to the Veteran's in-service asbestos exposure.  See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  If those physicians are not available, another opinion will be requested from an appropriately qualified VA physician, to include a specific instruction to review and discuss the statement of T.S. in conjunction with the opinion provided. 


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the appellant with the opportunity to identify any additional relevant medical treatment records or medical opinions, from either private or VA facilities, which pertain to the cause of death claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records.

2.  Return the claims file to the VA physicians that rendered the May 2010 and May 2011 opinions, as well as providing a copy of this remand to them.  If neither physician is available, the claims file and this remand must be made available to another appropriately qualified physician (a pulmonary/respiratory specialist).  After a review of the claims file, which must include review of the lay statement of T. S. relating to the extent and nature of the Veteran's in-service asbestos exposure, the physician(s) must provide addendum opinions addressing: 

a.  Is it more likely than not (i.e. probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (i.e. probability less than 50 percent) that the Veteran suffered from asbestosis prior to his death?

b.  If so, is it more likely than not that i.e. probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (i.e. probability less than 50 percent) that asbestosis caused or contributed substantially or materially to cause the death of the Veteran? 

c.  If not, is it more likely than not that i.e. probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (i.e. probability less than 50 percent) that in-service asbestos exposure (conceded in this case) caused or contributed substantially or materially to cause the death of the Veteran?

In answering these questions it is imperative that the lay statement of T.S. relating to the extent and nature of the Veteran's in-service asbestos exposure (received for the file in March 2009) be considered, referenced and discussed in conjunction with providing the requested opinions.  Factors such as the Veteran's smoking history and post-service employment may also be discussed as pertinent.  

All opinions must be accompanied by a complete rationale.  If the May 2010/May 2011 VA physician, or other VA health care provider, is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  The RO/AMC will then review the claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication. 

4.  The RO/AMC will then readjudicate the appellant's service connection claim for the cause of the Veteran's death.  If the benefits sought on appeal remain denied, the appellant and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure. 

The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



